ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_03_EN.txt.                      330 	




                             DECLARATION OF JUDGE CANÇADO TRINDADE



                        1. I have voted in favour of the adoption of the present Order (of
                     15 November 2017) in the case concerning Alleged Violations of Sovereign
                     Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colom-
                     bia), whereby the International Court of Justice (ICJ) has taken the proper
                     course in respect of the four counter-­claims, namely, finding the first and
                     second inadmissible, and the third and fourth admissible. Having sup-
                     ported the present Order, there is one particular point to which I attribute
                     special relevance and which I feel obliged to dwell upon a bit further, so as
                     to leave on the records the foundations of my personal position thereon.
                        2. I thus deem fit to append to the ICJ’s Order the present declaration,
                     wherein I shall focus on such particular point, — dealt with in the Order
                     in relation to the third counter-claim, — namely, that of the traditional
                     fishing rights of the inhabitants of the San Andrés Archipelago. I do so in
                     the zealous exercise of the international judicial function, seeking ulti-
                     mately the goal of the realization of justice, ineluctably linked, as I per-
                     ceive it, to the settlement of disputes.

                        3. As to other related points, such as the rationale and admissibility of
                     counter-­claims, the cumulative requirements of Article 80 (1) of the Rules
                     of Court (jurisdiction and direct connection to the main claim), and the
                     legal nature and effects of counter-­    claims, I have already dwelt upon
                     in detail in my extensive dissenting opinion (paras. 1-179, esp. paras. 4-30)
                     in the case of Jurisdictional Immunities of the State (Germany v. Italy),
                     Counter-Claim, Order of 6 July 2010, I.C.J. Reports 2010 (I), pp. 329-
                     397). It is not my intention to reiterate herein the considerations I then
                     presented; I find it sufficient only to refer to them, recalling one particular
                     point I made on that occasion, seven years ago.


                        4. In my aforementioned dissenting opinion, I pointed out, inter alia,
                     that, even though counter-­claims are interposed in the course of the pro-
                     cess, being thus directly connected to the main claim and integrating the
                     factual complex of the cas d’espèce (and so giving an impression of being
                     “incidental”), this does not deprive them of their autonomous legal nature
                     (ibid., p. 336, para. 17). Counter-­claims are to be treated on the same
                     footing as the original claims, in faithful observance of the principe du
                     contradictoire, thus ensuring the procedural equality of the parties (ibid.,
                     p. 342, para. 30). The original applicant assumes the role of counter-claim
                     respondent (reus in excipiendo fit actor).


                     45




4 CIJ1127.indb 370                                                                                     17/04/18 11:10

                     331 	
                         sovereign rights and maritime spaces (decl. cançado trindade)

                        5. In enlarging the factual complex of the case, counter-­claims (together
                     with claims) enable the ICJ to have a better knowledge of the dispute at
                     issue that it has been called to adjudicate upon (I.C.J. Reports 2010 (I),
                     pp. 340‑342, paras. 28-29). Yet, in the same dissenting opinion in the case
                     of ­Jurisdictional Immunities of the State, in my examination of the juris-
                     prudential and doctrinal developments on the matter, I observed that
                     “the Court’s practice in relation to counter-­claims is still in the making”
                     (ibid., pp. 340‑341, para. 28, and cf. pp. 333‑341, paras. 9-28). In the
                     search for the realization of justice, there is still much to advance in this
                     domain.
                        6. For example, both claims and counter-­claims require, in my percep-
                     tion, prior public hearings so as to obtain further clarifications from the
                     contending parties (ibid., pp. 342 and 389, paras. 30 and 154). In any case,
                     the Court is not bound by the submissions of the parties; it is perfectly
                     entitled to go beyond them, so as to say what the law is (juris dictio)
                     (ibid., p. 392, para. 162). In enlarging the factual context to be examined
                     in the adjudication of a dispute, main claims and counter-­claims provide
                     elements for a more consistent decision of the international tribunal
                     seized of them.

                        7. Almost eight decades ago, international legal doctrine was already
                     apprehending the autonomous legal nature of counter-­claims 1. Counter-­
                     claims are not simply a defence on the merits; in requiring the same degree
                     of attention as the main claims, the counter-­claims assist in achieving the
                     sound administration of justice (la bonne administration de la justice).
                     Nowadays, we are required to keep on cultivating the examination of the
                     institute of counter-­claims.
                        8. In the conclusions of my aforementioned dissenting opinion in the
                     case of Jurisdictional Immunities of the State (Germany v. Italy) (2010), I
                     observed that “[c]ounter-­claims, as a juridical institute transposed from
                     domestic procedural law into international procedural law, already have
                     their history, but the ICJ’s jurisprudential construction on the matter is
                     still in the making” (I.C.J. Reports 2010 (I), p. 390, para. 155). And I
                     summed up:


                             “The same treatment is to be rigorously dispensed to the original
                          claim and the counter-claim as a requirement of the sound adminis-
                          tration of justice (la bonne administration de la justice). They are,
                          both, autonomous, and should be treated on the same footing, with
                          a strict observance of the principe du contradictoire. Only in this way
                          the procedural equality of the parties (Applicant and Respondent, ren-
                        1 Cf., e.g., D. Anzilotti, “La demande reconventionnelle en procédure internationale”,

                     57 Journal du droit international, Clunet (1930), p. 876 ; R. Genet, “Les demandes recon-
                     ventionnelles et la procédure de la Cour permanente de justice internationale”, 19 Revue de
                     droit international et de législation comparée (1938), p. 148.

                     46




4 CIJ1127.indb 372                                                                                                 17/04/18 11:10

                     332 	
                         sovereign rights and maritime spaces (decl. cançado trindade)

                          dered Respondent and Applicant by the counter-claim) is secured.”
                          (I.C.J. Reports 2010 (I), p. 389, para. 154.) 2
                        9. Turning now to the particular point I purport to address in the pres-
                     ent declaration, may I begin by observing that this is not the first time
                     that, in a case of the kind, the ICJ takes into account, in an inter-State
                     dispute, the basic needs and in particular the fishing rights of the affected
                     segments of local populations, on both sides. May I recall three Court
                     decisions over the last eight years, concerning, like the present one, Latin
                     American countries: it is significant that attention has constantly been
                     given to that issue in those cases, like in the present one concerning
                     Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
                     bean Sea.
                        10. Thus, it is not to pass unnoticed that, in its Judgment of 13 July
                     2009, in the case of the Dispute regarding Navigational and Related Rights
                     (Costa Rica v. Nicaragua), the ICJ upheld the customary right of subsis-
                     tence fishing (Judgment, I.C.J. Reports 2009, p. 266, paras. 143-144, and
                     cf. p. 265, paras. 140-141) of the inhabitants of both banks of the San
                     Juan River 3. After all, those who fish for subsistence are not the States,
                     but the human beings struck by poverty. The Court thus turned its atten-
                     tion, beyond the strict inter-State dimension, to the affected segments of
                     the local populations.
                        11. In its subsequent Judgment of 20 April 2010, in the case concern-
                     ing Pulp Mills on the River Uruguay (Argentina v. Uruguay), the Court
                     likewise took into account aspects pertaining to the affected local popula-
                     tions, and consultation with them. This is what I deemed fit to single out
                     in my lengthy separate opinion (Judgment, I.C.J. Reports 2010 (I), p. 193,
                     para. 156), in which I pondered that, even in the inter-State mechanism of
                     judicial settlement of disputes by the ICJ, it was considered necessary to
                     go in its reasoning beyond the strict inter-State dimension, taking due
                     account of the basic needs of the affected segments of the local popula-
                     tion (ibid., paras. 156-157), on both sides.

                       12. And I added, in the aforementioned separate opinion, that in both
                     cases concerning Latin American countries, in Central America and in
                     the southern cone of South America, respectively, attentive to the living
                     conditions and public health of neighbouring communities,

                          “the ICJ looked beyond the strictly inter-State dimension, into the
                          segments of the populations concerned. The contending States, in

                        2 Dissenting opinion reproduced in: Judge A. A. Cançado Trindade — The Construc-

                     tion of a Humanized International Law — A Collection of Individual Opinions (1991-2013),
                     Vol. II (International Court of Justice), Leiden, Brill/Nijhoff, 2014, pp. 1298‑1369.
                        3 The Court further recalled that the respondent State had commendably reiterated

                     that it had “absolutely no intention of preventing Costa Rican residents from engaging in
                     subsistence fishing activities” (I.C.J. Reports 2009, p. 265, para. 140).

                     47




4 CIJ1127.indb 374                                                                                               17/04/18 11:10

                     333 	
                         sovereign rights and maritime spaces (decl. cançado trindade)

                          both cases, advanced their arguments in pursuance of their vindica-
                          tions, without losing sight of the human dimension underlying their
                          claims. Once again, Latin American States pleading before the ICJ
                          have been faithful to the already mentioned deep-­rooted tradition of
                          Latin American international legal thinking, which has never lost
                          sight of the relevance of doctrinal constructions and the general prin-
                          ciples of law.” (I.C.J. Reports 2010 (I), pp. 193‑194, para. 158.)

                         13. More recently, in its Judgment of 27 January 2014 in the case con-
                     cerning the Maritime Dispute (Peru v. Chile), on the Pacific coast in
                     South America, the ICJ, in assessing “the extent of the lateral maritime
                     boundary” which the Contending Parties acknowledged existed in 1954,
                     it made clear, inter alia, that it was itself “aware of the importance that
                     fishing has had for the coastal populations of both Parties” (Judgment,
                     I.C.J. Reports 2014, p. 44, para. 109). This third Judgment once again
                     revealed that, despite the fact that the dispute was an inter-State one and
                     the mechanism of peaceful judicial settlement is also an inter-State one,
                     there is no reason to make abstraction of the needs of the affected persons
                     in the reasoning of the Court, thus transcending the strict inter-State
                     ­outlook.
                         14. Now, in the present case concerning Alleged Violations of Sovereign
                      Rights and Maritime Spaces in the Caribbean Sea, opposing a Central
                      American to a South American country, the point at issue again comes to
                      the fore, and the ICJ, once again, takes due care to keep it in mind. Both
                      Contending Parties, Nicaragua and Colombia, expressed concerns about
                      the rights of their respective fishermen 4; furthermore, both Colombia and
                      Nicaragua seemed aware of the needs of each other’s fishermen 5.
                         15. In the course of the written arguments of the Contending Parties 6
                      in the cas d’espèce, special attention was given to the fishermen from the
                      local population of the Archipelago of San Andrés, Providencia and
                      Santa Catalina (“los pueblos raizales”, the Raizal people), in particular
                      their traditional and historic fishing rights from time immemorial, and the
                      fact that they are vulnerable communities, highly dependent on tradi-
                      tional fishing for their own subsistence.


                        4 Memorial of Nicaragua, of 3 October 2014, paras. 2.22 and 2.54; Counter-­Memorial

                     of Colombia, of 17 November 2016, paras. 1.2, 1.24, 3.3, 3.86, 3.94 and 7.5.
                        5 Memorial of Nicaragua, paras. 2.54-2.56 and 4.20 ; Counter-­Memorial of Colombia,

                     paras. 1.12, 3.109 and 9.5; Written Observations of Nicaragua on the Admissibility
                     of Colombia’s Counter-­    Claims, of 20 April 2017, paras. 2.49 and 3.42-3.45; Written
                     Observations of Colombia on the Admissibility of Its Counter-­Claims, of 28 June 2017,
                     paras. 2.72-2.73.
                        6 Memorial of Nicaragua, paras. 2.54-2.55 and 4.20 ; Counter-­Memorial of Colombia,

                     paras. 1.7, 2.10, 2.53, 2.69, 2.81, 2.87, 3.3, 3.77, 3.94, 3.102 and 3.109 ; Written Observa-
                     tions of Nicaragua on the Admissibility of Colombia’s Counter-­Claims, paras. 2.49-2.50 ;
                     Written Observations of Colombia on the Admissibility of Its Counter-­Claims, paras. 3.52
                     and 4.3.

                     48




4 CIJ1127.indb 376                                                                                                   17/04/18 11:10

                     334 	
                         sovereign rights and maritime spaces (decl. cançado trindade)

                          16. For its part, the ICJ, in the present Order, has addressed the
                     issue in its own considerations as to the cumulative requirements of
                     admissibility of counter-­claims, set forth in Article 80 (1) of the Rules
                     of Court, i.e., as to their direct connection (to the principal claim), and as
                     to jurisdiction. The Court’s considerations pertain to the third counter-
                     claim concerning the fishing rights of the local inhabitants of the
                     ­Archipelago of San Andrés. In this respect, the ICJ notes that the facts
                      relied upon by both Parties relate to the same time period, the same
                      ­geographical area, and are of the same nature “in so far as they allege
                       similar types of conduct of the naval forces of one Party v­ is-à-vis nation-
                       als of the other Party”, engaged on “fishing in the same waters” (Order,
                       para. 44).
                          17. The Court ponders that the Contending Parties,
                          “are pursuing the same legal aim by their respective claims since they
                          are both seeking to establish the responsibility of the other by invok-
                          ing violations of a right to access and exploit marine resources in the
                          same maritime area” (ibid., para. 45).
                     The ICJ, accordingly, concludes that there is a direct connection, in fact
                     and in law, between Colombia’s third counter-claim and Nicaragua’s
                     principal claims (ibid., para. 46), and finds that the third counter-claim is
                     admissible (ibid., para. 78).
                       18. In sequence, in its considerations on jurisdiction, the ICJ again
                     dwells upon the traditional fishing rights of the inhabitants (artisanal fish-
                     ermen) of the San Andrés Archipelago (ibid., paras. 72 and 75). The
                     Court observes that, since its Judgment of 19 November 2012 in the case
                     concerning Territorial and Maritime Dispute (Nicaragua v. Colombia),
                     senior officials of the Contending Parties have
                          “exchanged public statements expressing their divergent views on the
                          relationship between the alleged rights of the inhabitants of the San
                          Andrés Archipelago to continue traditional fisheries, invoked by
                          Colombia, and Nicaragua’s assertion of its right to authorize fishing
                          in its EEZ [exclusive economic zone]” (ibid., para. 72). 

                     The ICJ then, at last, finds that this third counter-claim “is admissible as
                     such and forms part of the current proceedings” (resolutory point A (3)
                     of the dispositif).
                       19. As can be seen, the present case concerning Alleged Violations of
                     Sovereign Rights and Maritime Spaces in the Caribbean Sea, opposing two
                     Latin American countries, brings to the floor rights of States together
                     with rights of individuals, artisanal fishermen seeking to fish, for their
                     own subsistence, in traditional fishing grounds. This once again shows
                     that in the inter-State contentieux before the ICJ, one cannot make
                     abstraction of the rights of individuals (surrounded by vulnerability).



                     49




4 CIJ1127.indb 378                                                                                     17/04/18 11:10

                     335 	
                         sovereign rights and maritime spaces (decl. cançado trindade)

                        20. The human factor has, in effect, marked presence in all four afore-
                     mentioned cases concerning Latin American countries. In my perception,
                     this is reassuring, bearing in mind that, after all, in historical perspective,
                     it should not be forgotten that the State exists for human beings, and not
                     vice versa. Whenever the substance of a case pertains not only to States
                     but to human beings as well, the human factor marks its presence, irre-
                     spective of the inter-State nature of the contentieux before the ICJ 7, and
                     is to be taken duly into account by it, as it has done in the aforemen-
                     tioned Latin American cases. It is, furthermore, to be duly reflected in the
                     Court’s decision.
                        21. Moreover, Latin American international legal doctrine has always
                     been attentive also to the fulfilment of the needs and aspirations of peo-
                     ples (keeping in mind those of the international community as a whole),
                     in pursuance of superior common values and goals 8. Furthermore, it has
                     likewise always remained attentive to the importance of general principles
                     of international law, reckoning that conscience (recta ratio) stands well
                     above the “will”, faithfully in line with the longstanding jusnaturalist
                     international legal thinking.
                        22. Latin American international legal doctrine has remained aware
                     that, in doing so, it rightly relies on the perennial lessons and legacy of
                     the “founding fathers” of international law, going back to the flourishing
                     of the jus gentium (droit des gens) in the sixteenth and seventeenth centu-
                     ries. The jus gentium they conceived was for everyone, – peoples, indi-
                     viduals and groups of individuals, and the emerging States 9. Solidarity

                        7 Cf. A. A. Cançado Trindade, “La Presencia de la Persona Humana en el Conten-

                     cioso Interestatal ante la Corte Internacional de Justicia”, Liber Amicorum: In Honour of a
                     Modern Renaissance Man — G. Eiríksson (eds. J. C. Sainz-Borgo et al.), New Delhi — India/
                     San José C.R., Ed. O. P. Jindal University/Ed. University for Peace, 2017, pp. 383‑411.
                        8 A. A. Cançado Trindade, “The Contribution of Latin American Legal Doctrine to

                     the Progressive Development of International Law”, 376 Recueil des cours de l’Académie
                     de droit international de La Haye (2014), pp. 19‑92, esp. pp. 90‑92; and cf. A. A. Cançado
                     Trindade, “Los Aportes Latinoamericanos al Derecho y a la Justicia Internacionales”,
                     Doctrina Latinoamericana del Derecho Internacional, Vol. I (eds. A. A. Cançado Trindade
                     and A. Martínez Moreno), San José/C.R., IACtHR, 2003, pp. 37‑38, 40, 45, 54 and 56-57;
                     A. A. Cançado Trindade, “Los Aportes Latinoamericanos al Primado del Derecho sobre la
                     Fuerza”, Doctrina Latinoamericana del Derecho Internacional, Vol. II (eds. A. A. Cançado
                     Trindade and F. Vidal Ramírez), San José/C.R., IACtHR, 2003, pp. 42‑44.
                         9 Association Internationale Vitoria-­  Suarez, Vitoria et Suarez — Contribution des
                     théologiens au droit international moderne, Paris, Pedone, 1939, pp. 169‑170 ; A. Truyol
                     y Serra, “La conception de la paix chez Vitoria et les classiques espagnols du droit des
                     gens”, A. Truyol y Serra and P. Foriers, La conception et l’organisation de la paix chez
                     Vitoria et Grotius, Paris, Libr. Philos. J. Vrin, 1987, pp. 243, 257, 260 and 263; A. Gómez
                     Robledo, “Fundadores del Derecho Internacional — Vitoria, Gentili, Suárez, Grocio”,
                     Obras — Derecho, Vol. 9, Mexico, Colegio Nacional, 2001, pp. 434‑442, 451-452, 473, 481,
                     493-499, 511-515 and 557-563; A. A. Cançado Trindade, “Totus Orbis: A Visão Univer-
                     salista e Pluralista do Jus Gentium: Sentido e Atualidade da Obra de Francisco de Vitoria”,
                     24 Revista da Academia Brasileira de Letras Jurídicas — Rio de Janeiro (2008), No. 32,
                     pp. 197‑212.

                     50




4 CIJ1127.indb 380                                                                                                 17/04/18 11:10

                     336 	
                         sovereign rights and maritime spaces (decl. cançado trindade)

                     marked its presence in the jus gentium of their times, as it does, in my
                     view, also in the new jus gentium of the twenty-first century 10.

                        23. This is not the first time that I make this point within the ICJ.
                     After all, the exercise of State sovereignty cannot make abstraction of the
                     needs of the populations concerned, from one country or the other. In the
                     present case, the Court is faced, inter alia, with artisanal fishing for sub-
                     sistence. States have human ends, they were conceived and gradually took
                     shape in order to take care of human beings under their respective juris-
                     dictions. Human solidarity goes pari passu with the needed juridical secu-
                     rity of boundaries, land and maritime spaces. Sociability emanated from
                     the recta ratio (in the foundation of jus gentium), which marked presence
                     already in the thinking of the “founding fathers” of the law of nations
                     (droit des gens), and ever since and to date, keeps on echoing in human
                     conscience.

                     (Signed) Antônio Augusto Cançado Trindade.




                       10 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                     Gentium, 2nd rev. ed., Leiden/The Hague, Nijhoff/the Hague Academy of International
                     Law, 2013, pp. 1‑726.

                     51




4 CIJ1127.indb 382                                                                                         17/04/18 11:10

